DETAILED ACTION
The following is in response to the preliminary amendment filed 12/10/2019 and application filed 06/06/2019.  Claims 1-16, 19-21 and 24 are pending.  Claims 17-18 and 22-23 have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 

(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.


In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.

If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

 	Claims 1-16, 19-21 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving an indication of a request from a user at a user mobile device to perform a virtual inspection. 
The limitation of receiving an indication of a request from a user at a user mobile device to perform a virtual inspection as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “at a mobile device” language, “receiving” in the context of this claim encompasses the user asking an insurance agent what to photograph. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claim is directed to an abstract idea. Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the mental processes into a practical application as determined under one or more of the MPEP sections 
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
In particular, the claim only recites one additional element – using a mobile device to perform the receiving step. The mobile device in the step is recited at a high-level of generality (i.e., as a generic mobile device performing a generic computer function of receiving a message) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
As noted previously, the claim as a whole merely describes how to generally “apply” the concept of collecting image data for an insurance claim in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
The claim as a whole recites a method of organizing human activity (fundamental economic practice of mitigating risk in an insurance claim and a business relations activity of making an insurance claim submission easier). The claimed invention is a method that allows for users to users to receive a request to perform a virtual inspection for an insurable area with a  which is a method of managing interactions between people (business relations). Thus, the claim recites an abstract idea. 
The claim as a whole recites a method of organizing human interactions (fundamental economic practice of mitigating risk in an insurance claim and a business relations activity of making an insurance claim submission easier). The claimed invention is a method that allows for users to receive a request to perform a virtual inspection for an insurable area which is a method of managing interactions between people. The mere nominal recitation of a generic mobile device does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of request an insurance inspection in a computer environment. The claimed computer component is recited at a high level of generality and are merely invoked as tools to perform an existing insurance inspection process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device to perform the receiving step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical 
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of providing insurance claim image data in a virtual environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Claims 1-16, 19-21 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claims are directed to the abstract idea of computerized insurance inspection (certain human activities).  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than mere instructions to implement the idea on a computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014); 2019 PEG.
The claim as a whole, does not amount to significantly more than the abstract idea itself because: the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment.  
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
 otherwise styled as a process, machine or manufacture, for example, would be subject to the same analysis.  
Further, claim 1,  is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 18, 21 and 24 are directed to the abstract idea of following virtual directions for an insurance claim process.   Automating mental tasks and managing data across a network are similar to the certain methods of organizing human activity and mental processes practices found by the courts to be abstract ideas (i.e. Automating mental tasks (See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375), and receiving or transmitting data over a network, e.g., using the Internet to gather data (See Ultramercial, 772 F.3d at 716‐17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a generic recitation of a computer and a computer network performing their generic computer functions. The claim amounts to no more than stating take video of the subject of an insurance claim on a computer and send it over a network. Taking the elements both individually and as a combination, the computer components in claims 1, 21 and 24  perform purely generic computer functions. The claims as a whole do not amount to significantly more than the abstract idea itself. Accordingly, claims 1, 21 and 24  are ineligible.  The claim recites the additional elements of a remote server to perform the receiving, determining, providing, and validating steps. The mobile 
Further, the elements of the dependent claims (determining information items, analyzing the items, information, generating insurance decision, live agent, list of areas, etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 21 and 24.
In addition, claim 1-16 appear to be directed to a mere field-of-use limitation is generally insufficient to render an otherwise ineligible method claim patent eligible.  This means the machine or transformation must impose meaningful limits on the method claim’s scope to pass the test.  In addition, insignificant extra-solution activity will not transform an unpatentable principle into a patentable process.  This means reciting a specific machine or a particular transformation of a specific article in an insignificant step, such as data gathering or outputting, is not sufficient to pass the test.  See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-16, 19-21 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strange et al. (US 2013/0297353 A1).
Specifically as to claim 1, 21 and 24, Strange et al. disclose a method (and related system and non-transitory computer readable medium) for facilitating a virtual inspection of an insurable area, the method including the steps of: receiving an indication of a request from a user at a user mobile device to perform a virtual inspection of an insurable area (see abstract, paragraph 9, 74); determining one or more information items needed with respect to the insurable area (see paragraph 94); providing a set of instructions to the user at the mobile device for capturing one or more image items based on the determined one or more information items (see paragraph 86 and 94); receiving a set of image items from the mobile device in response to the instructions (see paragraphs 87 and 94); and providing an insurance decision for the insurable area based on the received set of image items (see paragraphs 9, 74, 87 and 94).
Specifically as to claim 2, wherein the one or more information items comprise

Specifically as to claim 3, accessing a set of existing information provided regarding the insurable area (see paragraph 86 and 94); and identifying the one or more information items, wherein the one or more information items provide additional information needed to verify or complete the existing information (see paragraph 86 and 94).
Specifically as to claim 4, analyzing the set of image items (see figure 2); and extracting at least one of the one or more information from the set of image items (see figure 2 and paragraph 94).
Specifically as to claim 5, wherein the information includes one or more size or condition information regarding the insurable area (see figure 2).
Specifically as to claim 6, wherein the information includes information regarding belongings or personal property in the insurable area (see paragraphs 9, 74, 87 and 94).
Specifically as to claims 7 and 19, generating the insurance decision comprises generating the insurance decision at least in part based on the at least one of the one or more information (see figure 2).
 	Specifically as to claim 8, wherein the set of instructions are provided to the user at the mobile device using a live agent (see abstract).
Specifically as to claim 9, establishing a connection to the live agent in response to receiving the indication of the request (see paragraph 9).
Specifically as to claim 10, wherein the set of instructions comprise a list of areas of the insurable area for capturing images (see paragraphs 9, 74, 87 and 94).

	Specifically as to claim 12, determining a location associated with the mobile device; and
validating that the inspection is associated with the insurable area by comparing the location with a location associated with the insurable area (see paragraphs 9 and 94).
	Specifically as to claims 13 and 20, wherein the set of age [image] data include one or more of videos or still images.
Specifically as to claim 14, wherein the set of image data includes a plurality of image items (see paragraphs  87 and 94).
	Specifically as to claim 15, validating that each image item of the plurality of image items is associated with the insurable area by: determining a location associated with the image item; and comparing the location with a location associated with the insurable area (see paragraphs 9, 74, 87 and 94).
 	Specifically as to claim 16, wherein receiving the indication of a request comprises detecting that the user has accessed an application at the user mobile device (see paragraphs 9, 74, 87 and 94).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al disclose computer system for analyzing an insurance claims and determining an appropriate cost.  Dorai et al. disclose rapid business support of insured property using image analysis.  Holden discloses insurance adjustment and damage appraisal through .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691